— In an action to recover damages for misconduct and fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated August 14, 1987, which granted the respective motions of the defendants to dismiss the complaint for failure to state a cause of action and denied the plaintiffs cross motion denominated as "not to dismiss and consolidating against the attorneys for the defendants under the CPLR practice the law & the rule”.
Ordered that the order is affirmed, without costs or disbursements.
Both the defendant Rothberg, in his role as Special Referee, and the defendant District Attorney Morgenthau are absolutely immune from liability for the alleged misconduct contained in the complaint (see, Arteaga v State of New York, 72 NY2d 212; Tarter v State of New York, 68 NY2d 511; Matter of Covillion v Town of New Windsor, 123 AD2d 763; Calderon v County of Westchester, 111 AD2d 208). Thus, dismissal of the complaint was proper. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.